220 S.W.3d 334 (2007)
Trevor BAGGETT, by and through His Next Friend, Victoria BAGGETT, Appellant,
v.
David FLINN and Mark Anthony Shuck, Jr., Respondents.
No. ED 87915.
Missouri Court of Appeals, Eastern District, Division One.
February 20, 2007.
Application for Transfer Denied March 29, 2007.
Application for Transfer Denied May 29, 2007.
Robert W. Hill, Springfield, MO, for Appellant Victoria Baggett, Trevor Baggett.
Theodore G. Pashos, St. Charles, MO, for Respondent David Flinn, Mark A. Shuck, Jr.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.
Application for Transfer to Supreme Court Denied March 29, 2007.

ORDER
PER CURIAM.
Trevor Baggett (Child), by and through his next friend Victoria Baggett (Baggett), appeals from the trial court's judgment dismissing his wrongful death action against Mark A. Shuck, Jr., for the death of Dawn Kirchoff (Decedent). Child argues that the trial court erred in finding him no longer entitled to bring a wrongful death action under Section 537.080 for Decedent's death because Child is the biological child of Decedent even though he was legally adopted by Baggett and her husband prior to Decedent's death.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not misconstrue Section 537.080.1 in determining that Child was not a member of the first class of persons under Section 537.080.1 entitled to bring a wrongful death action for Decedent's death because, as a result of Baggett and her husband legally adopting Child, Child is no longer the legally recognized natural child of Decedent. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the *335 judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).